Case 1:17-cv-11249-RWZ Document 104-1 Filed 11/21/19 Page 1 of 9




            EXHIBIT 1
             Case 1:17-cv-11249-RWZ Document 104-1 Filed 11/21/19 Page 2 of 9


                                     UNITED STATES DISTRICT COURT
                                      DISTRICT OF MASSACHUSETTS


0HOLVVD 9HOD]TXH] et al.
                3ODLQWL൵V
        Y
                                                              CASE NO. 1:17-CV-11249 (RWZ)
0DVVDFKXVHWWV )LQDQFLDO 6HUYLFHV &RPSDQ\ GED 0)6
,QYHVWPHQW 0DQDJHPHQW et al.
                'HIHQGDQWV


              NOTICE OF CLASS ACTION SETTLEMENT AND FAIRNESS HEARING
             This is a notice of a proposed class action settlement in the above-referenced lawsuit.
                 <RXU OHJDO ULJKWV PD\ EH D൵HFWHG LI \RX DUH D PHPEHU RI WKH IROORZLQJ FODVV:
$OO SDUWLFLSDQWV DQG EHQH¿FLDULHV RI WKH 0DVVDFKXVHWWV )LQDQFLDO 6HUYLFHV &RPSDQ\ 'H¿QHG &RQWULEXWLRQ 3ODQ
DQG WKH 0DVVDFKXVHWWV )LQDQFLDO 6HUYLFHV &RPSDQ\ 0)6DYLQJV 5HWLUHPHQW 3ODQ ³3ODQV´ DW DQ\ WLPH GXULQJ WKH
SHULRG IURP -XO\   WKURXJK -XQH   WKH ³&ODVV 3HULRG´  H[FOXGLQJ L 'HIHQGDQWV LL PHPEHUV RI
WKH &RPPLWWHHV VLQFH -XO\   DQG LLL PHPEHUV RI WKH 0DVVDFKXVHWWV )LQDQFLDO 6HUYLFHV &RPSDQ\ %RDUG RI
'LUHFWRUV VLQFH -XO\  

                       PLEASE READ THIS SETTLEMENT NOTICE CAREFULLY.
   7KH &RXUW KDV JLYHQ LWV SUHOLPLQDU\ DSSURYDO WR D SURSRVHG VHWWOHPHQW WKH ³6HWWOHPHQW´ IRU WKH 3ODQV DV D
    UHVXOW RI D FODVV DFWLRQ ODZVXLW EURXJKW E\ FHUWDLQ FXUUHQW RU IRUPHU SDUWLFLSDQWV LQ RQH RU ERWK RI WKH 3ODQV
    DJDLQVW 0DVVDFKXVHWWV )LQDQFLDO 6HUYLFHV &RPSDQ\ ³0)6´ DQG RWKHU DOOHJHG ¿GXFLDULHV RI WKH 3ODQV
     FROOHFWLYHO\ ³'HIHQGDQWV´  DOOHJLQJ YLRODWLRQV RI WKH (PSOR\HH 5HWLUHPHQW ,QFRPH 6HFXULW\ $FW RI  DV
    DPHQGHG ³(5,6$´  'HIHQGDQWV GHQ\ DOO FODLPV DQG QRWKLQJ LQ WKH 6HWWOHPHQW LV DQ DGPLVVLRQ RU FRQFHVVLRQ
    RQ 'HIHQGDQWV¶ SDUW RI DQ\ IDXOW RU OLDELOLW\ ZKDWVRHYHU
   7KH 6HWWOHPHQW ZLOO SURYLGH DPRQJ RWKHU WKLQJV IRU WKH DOORFDWLRQ RI PRQLHV WR &ODVV 0HPEHUV &ODVV 0HPEHUV
    ZLWK RQH RU PRUH DFFRXQWV ZLWK D SRVLWLYH EDODQFH DQ ³$FWLYH $FFRXQW´ LQ RQH RU ERWK RI WKH 3ODQV DV RI -XQH
      UHIHUUHG WR KHUHLQ DV ³&XUUHQW 3DUWLFLSDQWV´ ZLOO DXWRPDWLFDOO\ UHFHLYH DOORFDWLRQV GLUHFWO\ WR WKHLU
    DFFRXQWV VR ORQJ DV WKH\ PDLQWDLQ D SRVLWLYH EDODQFH WKURXJK WKH WLPH 6HWWOHPHQW PRQLHV DUH GLVWULEXWHG &ODVV
    0HPEHUV ZKR GLG QRW KDYH DQ $FWLYH $FFRXQW DV RI -XQH   UHIHUUHG WR KHUHLQ DV ³)RUPHU 3DUWLFLSDQWV´
    PXVW VXEPLW D FODLP IRUP WR EH GHHPHG DQ ³$XWKRUL]HG )RUPHU 3DUWLFLSDQW´ DQG UHFHLYH DQ DOORFDWLRQ DQG PD\
    UHFHLYH WKHLU DOORFDWLRQ LQ WKH IRUP RI D FKHFN RU D UROORYHU &XUUHQW 3DUWLFLSDQWV ZKR KDYH DQ $FWLYH $FFRXQW DV
    RI -XQH   EXW ZKR DUH GHWHUPLQHG WR QR ORQJHU KDYH DQ $FWLYH $FFRXQW DV RI WKH GDWH RI WKHLU 6HWWOHPHQW
    SD\PHQWV ZLOO EH WUHDWHG DV ³$XWKRUL]HG )RUPHU 3DUWLFLSDQWV´ DQG ZLOO UHFHLYH DQ DOORFDWLRQ E\ FKHFN
   7KH WHUPV DQG FRQGLWLRQV RI WKH 6HWWOHPHQW DUH VHW IRUWK LQ WKH 6HWWOHPHQW $JUHHPHQW GDWHG -XQH 
     &DSLWDOL]HG WHUPV XVHG LQ WKLV 6HWWOHPHQW 1RWLFH EXW QRW GH¿QHG LQ WKLV 6HWWOHPHQW 1RWLFH KDYH WKH
    PHDQLQJV DVVLJQHG WR WKHP LQ WKH 6HWWOHPHQW $JUHHPHQW 7KH 6HWWOHPHQW $JUHHPHQW LV DYDLODEOH DW
    ZZZ0)6.VHWWOHPHQWFRP &HUWDLQ RWKHU GRFXPHQWV DOVR ZLOO EH SRVWHG RQ WKDW ZHEVLWH <RX VKRXOG YLVLW
    WKDW ZHEVLWH LI \RX ZRXOG OLNH PRUH LQIRUPDWLRQ DERXW WKH 6HWWOHPHQW RU WKH ODZVXLW $OO SDSHUV ¿OHG LQ WKLV
    ODZVXLW DUH DOVR DYDLODEOH IRU UHYLHZ YLD WKH 3XEOLF $FFHVV WR &RXUW (OHFWURQLF 5HFRUGV 6\VWHP 3$&(5  DW
    KWWSZZZSDFHUJRY DQG FDQ DOVR EH UHYLHZHG LQ SHUVRQ GXULQJ UHJXODU EXVLQHVV KRXUV DW WKH 2൶FH RI WKH
    &OHUN RI WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 'LVWULFW RI 0DVVDFKXVHWWV  &RXUWKRXVH :D\ %RVWRQ 0$
    
   <RXU ULJKWV DQG WKH FKRLFHV DYDLODEOH WR \RX ² DQG WKH DSSOLFDEOH GHDGOLQHV WR DFW ² DUH H[SODLQHG LQ WKLV
    6HWWOHPHQW 1RWLFH 3OHDVH QRWH WKDW QHLWKHU 0)6 QRU DQ\ 0)6 D൶OLDWH QRU DQ\ HPSOR\HHV RU UHSUHVHQWDWLYHV RI
    0)6 RU DQ 0)6 D൶OLDWH PD\ DGYLVH \RX DV WR ZKDW WKH EHVW FKRLFH LV IRU \RX RU KRZ \RX VKRXOG SURFHHG
Case 1:17-cv-11249-RWZ Document 104-1 Filed 11/21/19 Page 3 of 9
            Case 1:17-cv-11249-RWZ Document 104-1 Filed 11/21/19 Page 4 of 9


The Settlement
)ROORZLQJ PHGLDWLRQ ZLWK D QHXWUDO SDUW\ D 6HWWOHPHQW KDV EHHQ UHDFKHG $V SDUW RI WKH 6HWWOHPHQW D 4XDOL¿HG
6HWWOHPHQW )XQG RI  ZLOO EH HVWDEOLVKHG WR UHVROYH WKH &ODVV $FWLRQ 7KH 1HW 6HWWOHPHQW $PRXQW LV
 PLQXV DQ\ $GPLQLVWUDWLYH ([SHQVHV LQFOXGLQJ WD[HV DQG WD[ H[SHQVHV  &RXUWDSSURYHG $WWRUQH\V¶
)HHV DQG &RVWV DQG &ODVV 5HSUHVHQWDWLYHV¶ &RPSHQVDWLRQ 7KH 1HW 6HWWOHPHQW $PRXQW ZLOO EH DOORFDWHG WR &ODVV
0HPEHUV DFFRUGLQJ WR D 3ODQ RI $OORFDWLRQ WR EH DSSURYHG E\ WKH &RXUW
Statement of Attorneys’ Fees and Costs, Administrative Expenses, and Class Representatives’ Compensation
Sought in the Class Action
&ODVV &RXQVHO KDV GHYRWHG PDQ\ KRXUV WR LQYHVWLJDWLQJ WKH IDFWV SURVHFXWLQJ WKH ODZVXLW UHYLHZLQJ GRFXPHQWV
REWDLQHG IURP 'HIHQGDQWV DQG WKLUG SDUWLHV WDNLQJ RWKHU GLVFRYHU\ DQG QHJRWLDWLQJ WKH 6HWWOHPHQW 'XULQJ WKDW
WLPH WKH\ DOVR KDYH DGYDQFHG FRVWV QHFHVVDU\ WR SXUVXH WKH FDVH &ODVV &RXQVHO WRRN WKH ULVN RI OLWLJDWLRQ DQG KDYH
QRW EHHQ SDLG IRU DQ\ RI WKHLU WLPH RU IRU DQ\ RI WKHVH FRVWV WKURXJKRXW WKH WLPH WKLV FDVH KDV EHHQ SHQGLQJ
&ODVV &RXQVHO ZLOO DSSO\ WR WKH &RXUW IRU SD\PHQW RI $WWRUQH\V¶ )HHV DQG &RVWV IRU WKHLU ZRUN LQ WKH FDVH 7KH
DPRXQW RI IHHV WKDW &ODVV &RXQVHO ZLOO UHTXHVW ZLOO QRW H[FHHG WZHQW\¿YH SHUFHQW RI WKH 4XDOL¿HG 6HWWOHPHQW )XQG
   ,Q DGGLWLRQ &ODVV &RXQVHO ZLOO DOVR VHHN WR UHFRYHU WKH FRVWV DQG DGPLQLVWUDWLYH H[SHQVHV DVVRFLDWHG
ZLWK WKH VHWWOHPHQW $Q\ $WWRUQH\V¶ )HHV DQG &RVWV DQG $GPLQLVWUDWLYH ([SHQVHV DZDUGHG E\ WKH &RXUW ZLOO EH SDLG
IURP WKH 4XDOL¿HG 6HWWOHPHQW )XQG
&ODVV &RXQVHO DOVR ZLOO DVN WKH &RXUW WR DSSURYH SD\PHQWV QRW WR H[FHHG  IRU HDFK RI WKH &ODVV
5HSUHVHQWDWLYHV ZKR WRRN RQ WKH ULVN RI OLWLJDWLRQ SDUWLFLSDWHG LQ WKH PHGLDWLRQ DQG FRPPLWWHG WR VSHQG WKH WLPH
QHFHVVDU\ WR EULQJ WKH FDVH WR FRQFOXVLRQ 7KHLU DFWLYLWLHV DOVR LQFOXGHG DVVLVWLQJ LQ WKH IDFWXDO LQYHVWLJDWLRQ RI WKH
FDVH E\ &ODVV &RXQVHO EHLQJ GHSRVHG SURGXFLQJ GRFXPHQWV DQG JLYLQJ RYHUDOO VXSSRUW WR WKH FDVH $Q\ &ODVV
5HSUHVHQWDWLYHV¶ &RPSHQVDWLRQ DZDUGHG E\ WKH &RXUW ZLOO EH SDLG IURP WKH 4XDOL¿HG 6HWWOHPHQW )XQG
$ IXOO DQG IRUPDO DSSOLFDWLRQ IRU $WWRUQH\V¶ )HHV DQG &RVWV $GPLQLVWUDWLYH ([SHQVHV DQG &ODVV 5HSUHVHQWDWLYHV¶
&RPSHQVDWLRQ ZLOO EH ¿OHG ZLWK WKH &RXUW RQ RU EHIRUH 2FWREHU   7KLV DSSOLFDWLRQ ZLOO EH PDGH DYDLODEOH DW
ZZZ0)6.VHWWOHPHQWFRP <RX PD\ DOVR REWDLQ D FRS\ RI WKLV DSSOLFDWLRQ WKURXJK WKH 3XEOLF $FFHVV WR &RXUW
(OHFWURQLF 5HFRUGV 6\VWHP 3$&(5 DW KWWSZZZSDFHUJRY RU E\ DSSHDULQJ LQ SHUVRQ GXULQJ UHJXODU EXVLQHVV
KRXUV DW WKH 2൶FH RI WKH &OHUN RI WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 'LVWULFW RI 0DVVDFKXVHWWV  &RXUWKRXVH
:D\ %RVWRQ 0$ 

  1. Why Did I Receive This Settlement Notice?
7KH &RXUW FDXVHG WKLV 6HWWOHPHQW 1RWLFH WR EH VHQW WR \RX EHFDXVH RXU UHFRUGV LQGLFDWH WKDW \RX PD\ EH D &ODVV
0HPEHU ,I \RX IDOO ZLWKLQ WKH GH¿QLWLRQ RI WKH &ODVV \RX KDYH D ULJKW WR NQRZ DERXW WKH 6HWWOHPHQW DQG DERXW DOO
RI WKH RSWLRQV DYDLODEOH WR \RX EHIRUH WKH &RXUW GHFLGHV ZKHWKHU WR JLYH LWV ¿QDO DSSURYDO WR WKH 6HWWOHPHQW ,I WKH
&RXUW DSSURYHV WKH 6HWWOHPHQW DQG DIWHU DQ\ REMHFWLRQV DQG DSSHDOV DUH UHVROYHG WKH 1HW 6HWWOHPHQW $PRXQW ZLOO
EH DOORFDWHG DPRQJ &ODVV 0HPEHUV DFFRUGLQJ WR D &RXUWDSSURYHG 3ODQ RI $OORFDWLRQ

  2. What Is The Class Action About?
,Q WKH &ODVV $FWLRQ WKH &ODVV 5HSUHVHQWDWLYHV FODLP WKDW 'HIHQGDQWV IDLOHG WR SUXGHQWO\ DQG OR\DOO\ PDQDJH WKH
3ODQV¶ LQYHVWPHQW OLQHXS LQ WKH EHVW LQWHUHVW RI SDUWLFLSDQWV DQG EHQH¿FLDULHV JDYH DQ LPSURSHU SUHIHUHQFH WR
LQYHVWPHQW RSWLRQV PDQDJHG E\ WKH 3ODQV¶ VSRQVRU 0)6 RU FRPSDQLHV D൶OLDWHG ZLWK 0)6 DQG IDLOHG WR SUXGHQWO\
PRQLWRU WKH 3ODQV¶ UHFRUGNHHSHU
7KH 'HIHQGDQWV GHQ\ DOO FODLPV DQG DVVHUW WKDW WKH\ KDYH DOZD\V DFWHG SUXGHQWO\ DQG LQ WKH EHVW LQWHUHVWV RI
SDUWLFLSDQWV DQG EHQH¿FLDULHV 0)6 EHOLHYHV WKH 3ODQV SURYLGH D JHQHURXV EHQH¿W

  3. Why Is There A Settlement?
7KH &RXUW KDV QRW UHDFKHG D ¿QDO GHFLVLRQ DV WR WKH &ODVV 5HSUHVHQWDWLYHV¶ FODLPV ,QVWHDG WKH &ODVV 5HSUHVHQWDWLYHV
DQG 0)6 KDYH DJUHHG WR WKH 6HWWOHPHQW 7KH 6HWWOHPHQW LV WKH SURGXFW RI H[WHQVLYH QHJRWLDWLRQV EHWZHHQ WKH &ODVV
5HSUHVHQWDWLYHV 'HIHQGDQWV DQG WKHLU FRXQVHO ZKR ZHUH DVVLVWHG LQ WKHLU QHJRWLDWLRQV E\ D QHXWUDO SULYDWH PHGLDWRU

                                                          
            Case 1:17-cv-11249-RWZ Document 104-1 Filed 11/21/19 Page 5 of 9


7KH SDUWLHV WR WKH 6HWWOHPHQW KDYH WDNHQ LQWR DFFRXQW WKH XQFHUWDLQW\ DQG ULVNV RI OLWLJDWLRQ DQG KDYH FRQFOXGHG WKDW
LW LV GHVLUDEOH WR VHWWOH RQ WKH WHUPV DQG FRQGLWLRQV VHW IRUWK LQ WKH 6HWWOHPHQW $JUHHPHQW 7KH &ODVV 5HSUHVHQWDWLYHV
DQG &ODVV &RXQVHO EHOLHYH WKDW WKH 6HWWOHPHQW LV EHVW IRU DOO &ODVV 0HPEHUV 1RWKLQJ LQ WKH 6HWWOHPHQW $JUHHPHQW
LV DQ DGPLVVLRQ RU FRQFHVVLRQ RQ 'HIHQGDQWV¶ SDUW RI DQ\ IDXOW RU OLDELOLW\ ZKDWVRHYHU EXW KDV EHHQ HQWHUHG LQWR WR
DYRLG WKH XQFHUWDLQW\ H[SHQVH DQG EXUGHQ RI DGGLWLRQDO OLWLJDWLRQ

  4. What Does The Settlement Provide?
8QGHU WKH 6HWWOHPHQW 0)6 VKDOO FDXVH LWV LQVXUHU V WR SD\  LQWR D 4XDOL¿HG 6HWWOHPHQW )XQG WR UHVROYH
WKH FODLPV RI WKH &ODVV 7KH 1HW 6HWWOHPHQW $PRXQW DIWHU GHGXFWLRQ RI DQ\ &RXUWDSSURYHG $WWRUQH\V¶ )HHV DQG
&RVWV $GPLQLVWUDWLYH ([SHQVHV RU &ODVV 5HSUHVHQWDWLYHV¶ &RPSHQVDWLRQ ZLOO EH DOORFDWHG WR &ODVV 0HPEHUV
DFFRUGLQJ WR D 3ODQ RI $OORFDWLRQ WR EH DSSURYHG E\ WKH &RXUW DV H[SODLQHG IXUWKHU RQ SDJHV  DQG  EHORZ 
$OORFDWLRQV WR &XUUHQW 3DUWLFLSDQWV ZKR DUH HQWLWOHG WR D GLVWULEXWLRQ XQGHU WKH 3ODQ RI $OORFDWLRQ ZLOO EH PDGH LQWR
WKHLU H[LVWLQJ DFFRXQWV LQ WKH 3ODQV $XWKRUL]HG )RUPHU 3DUWLFLSDQWV ZKR DUH HQWLWOHG WR D GLVWULEXWLRQ PD\ UHFHLYH
WKHLU GLVWULEXWLRQ DV D FKHFN RU LI DYDLODEOH DQG WKH\ HOHFW DV D UROORYHU WR D TXDOL¿HG UHWLUHPHQW DFFRXQW
,Q DGGLWLRQ WKH 6HWWOHPHQW SURYLGHV WKDW SURVSHFWLYHO\  IRU D SHULRG RI QR OHVV WKDQ WKUHH \HDUV EHJLQQLQJ RQ
WKH H൵HFWLYH GDWH RI WKH 6HWWOHPHQW WKH 3ODQV¶ 4XDOL¿HG 'HIDXOW ,QYHVWPHQW $OWHUQDWLYH RSWLRQV ZLOO EH RQH RU
PRUH WDUJHW GDWH IXQGV WKDW L DUH XQD൶OLDWHG ZLWK 0)6 DQG LL DUH LQGH[ IXQGV RU DUH IXQGVRIIXQGV WKDW LQYHVW
LQ XQGHUO\LQJ LQGH[ IXQGV DQG  GXULQJ HDFK \HDU IRU D SHULRG RI QR OHVV WKDQ WKUHH \HDUV IROORZLQJ WKH GDWH RI
¿OLQJ RI WKH 0RWLRQ IRU 3UHOLPLQDU\ $SSURYDO RI WKH 6HWWOHPHQW 0)6 ZLOO UHWDLQ D WKLUGSDUW\ LQYHVWPHQW FRQVXOWDQW
XQD൶OLDWHG ZLWK 0)6 IRU DQ HQJDJHPHQW WR SURYLGH DQ DQQXDO HYDOXDWLRQ RI WKH 3ODQV¶ LQYHVWPHQW OLQHXS DQG UHYLHZ
WKH 3ODQV¶ LQYHVWPHQW SROLF\ VWDWHPHQW
$OO &ODVV 0HPEHUV DQG DQ\RQH FODLPLQJ WKURXJK WKHP ZLOO IXOO\ UHOHDVH WKH 3ODQV DV ZHOO DV 'HIHQGDQWV DQG
WKH 5HOHDVHG 3DUWLHV IURP 5HOHDVHG &ODLPV 7KH 5HOHDVHG 3DUWLHV LQFOXGH EXW DUH QRW OLPLWHG WR 'HIHQGDQWV¶
SDVW SUHVHQW DQG IXWXUH SDUHQW FRUSRUDWLRQ V  WKHLU SDVW SUHVHQW DQG IXWXUH D൶OLDWHV VXEVLGLDULHV GLYLVLRQV
MRLQW YHQWXUHV SUHGHFHVVRUV VXFFHVVRUV VXFFHVVRUVLQLQWHUHVW DQG DVVLJQV DQG WKH LQGLYLGXDO PHPEHUV RI WKH
&RPPLWWHHV WKH VSRXVHV PHPEHUV RI WKH LPPHGLDWH IDPLOLHV UHSUHVHQWDWLYHV DQG KHLUV RI WKH LQGLYLGXDO PHPEHUV
RI WKH &RPPLWWHHV DV ZHOO DV DQ\ WUXVW RI ZKLFK DQ LQGLYLGXDO PHPEHU RI WKH &RPPLWWHHV LV D VHWWORU RU ZKLFK LV
IRU WKH EHQH¿W RI WKH LQGLYLGXDO PHPEHU RI WKH &RPPLWWHHV DQGRU PHPEHUV RI KLVKHU IDPLO\ 7KH 5HOHDVHG &ODLPV
LQFOXGH EXW DUH QRW OLPLWHG WR DOO FODLPV WKDW DUH RU FRXOG EH EDVHG RQ DQ\ RI WKH DOOHJDWLRQV DFWV RPLVVLRQV
SXUSRUWHG FRQÀLFWV UHSUHVHQWDWLRQV PLVUHSUHVHQWDWLRQV IDFWV HYHQWV PDWWHUV WUDQVDFWLRQV RU RFFXUUHQFHV WKDW ZHUH
RU FRXOG KDYH EHHQ DVVHUWHG LQ WKH &ODVV $FWLRQ 7KH\ DOVR LQFOXGH DOO FODLPV WKDW WKDW DULVH RXW RI RU DUH UHODWHG WR
WKH IDFWV DOOHJHG LQ WKH &ODVV $FWLRQ 7KH 5HOHDVHG &ODLPV DOVR LQFOXGH WKRVH WKDW UHODWH WR WKH GLUHFWLRQ WR FDOFXODWH
WKH FDOFXODWLRQ RI DQGRU WKH PHWKRG RU PDQQHU RI DOORFDWLRQ RI WKH 1HW 6HWWOHPHQW $PRXQW SXUVXDQW WR WKH 3ODQ
RI $OORFDWLRQ DQGRU WKDW UHODWH WR WKH DSSURYDO E\ WKH ,QGHSHQGHQW )LGXFLDU\ RI WKH 6HWWOHPHQW $JUHHPHQW XQOHVV
EURXJKW DJDLQVW WKH ,QGHSHQGHQW )LGXFLDU\ DORQH
7KLV LV only D VXPPDU\ RI WKH 5HOHDVHG 3DUWLHV DQG 5HOHDVHG &ODLPV DQG LV QRW D ELQGLQJ GHVFULSWLRQ RI HLWKHU 7KH
JRYHUQLQJ UHOHDVHV DUH IRXQG ZLWKLQ WKH 6HWWOHPHQW $JUHHPHQW DW ZZZ0)6.VHWWOHPHQWFRP *HQHUDOO\ WKH
UHOHDVH PHDQV WKDW &ODVV 0HPEHUV ZLOO QRW KDYH WKH ULJKW WR VXH WKH 3ODQV 'HIHQGDQWV RU UHODWHG SDUWLHV IRU FRQGXFW
GXULQJ WKH &ODVV 3HULRG DULVLQJ RXW RI RU UHODWLQJ WR WKH DOOHJDWLRQV LQ WKH ODZVXLW 7KH HQWLUH 6HWWOHPHQW $JUHHPHQW
LV DYDLODEOH DW ZZZ0)6.VHWWOHPHQWFRP

  5. How Much Will My Distribution Be?
7KH DPRXQW LI DQ\ WKDW ZLOO EH DOORFDWHG WR \RX ZLOO EH EDVHG XSRQ UHFRUGV PDLQWDLQHG E\ WKH 3ODQV¶ UHFRUGNHHSHU
&DOFXODWLRQV UHJDUGLQJ WKH LQGLYLGXDO GLVWULEXWLRQV ZLOO EH SHUIRUPHG E\ WKH 6HWWOHPHQW $GPLQLVWUDWRU ZKRVH
GHWHUPLQDWLRQV ZLOO EH ¿QDO DQG ELQGLQJ SXUVXDQW WR WKH &RXUWDSSURYHG 3ODQ RI $OORFDWLRQ
7R UHFHLYH D GLVWULEXWLRQ IURP WKH 1HW 6HWWOHPHQW $PRXQW \RX PXVW HLWKHU EH D  ³&XUUHQW 3DUWLFLSDQW´ DV GH¿QHG
RQ SDJH  RU  DQ ³$XWKRUL]HG )RUPHU 3DUWLFLSDQW´ D ³)RUPHU 3DUWLFLSDQW´ DV GH¿QHG RQ SDJH  ZKR VXEPLWWHG
D FRPSOHWHG VDWLVIDFWRU\ )RUPHU 3DUWLFLSDQW &ODLP )RUP E\ WKH GHDGOLQH  RU  D %HQH¿FLDU\ RU $OWHUQDWH 3D\HH
RI SHUVRQV LGHQWL¿HG LQ  RU  

                                                           
Case 1:17-cv-11249-RWZ Document 104-1 Filed 11/21/19 Page 6 of 9
Case 1:17-cv-11249-RWZ Document 104-1 Filed 11/21/19 Page 7 of 9
            Case 1:17-cv-11249-RWZ Document 104-1 Filed 11/21/19 Page 8 of 9


DERYH LQ WKLV 6HWWOHPHQW 1RWLFH LI WKH 6HWWOHPHQW LV ¿QDOO\ DSSURYHG EXW \RX ZLOO QRW UHFHLYH DQ\ PRQH\ )RUPHU
3DUWLFLSDQWV PXVW WLPHO\ VXEPLW D )RUPHU 3DUWLFLSDQW &ODLP )RUP WR UHFHLYH PRQHWDU\ FRPSHQVDWLRQ

  16. How Do I Get More Information?
,I \RX KDYH TXHVWLRQV UHJDUGLQJ WKH 6HWWOHPHQW \RX FDQ YLVLW ZZZ0)6.VHWWOHPHQWFRP FDOO 
RU ZULWH WR WKH 6HWWOHPHQW $GPLQLVWUDWRU DW 0)6 N 6HWWOHPHQW $GPLQLVWUDWRU 32 %R[  &KDQKDVVHQ 01
 $OO SDSHUV ¿OHG LQ WKLV ODZVXLW DUH DOVR DYDLODEOH IRU UHYLHZ YLD WKH 3XEOLF $FFHVV WR &RXUW (OHFWURQLF
5HFRUGV 6\VWHP 3$&(5  DW KWWSZZZSDFHUJRY DQG FDQ EH UHYLHZHG LQ SHUVRQ GXULQJ UHJXODU EXVLQHVV KRXUV
DW WKH 2൶FH RI WKH &OHUN RI WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 'LVWULFW RI 0DVVDFKXVHWWV  &RXUWKRXVH :D\
%RVWRQ 0$ 




                                                        
            Case 1:17-cv-11249-RWZ Document 104-1 Filed 11/21/19 Page 9 of 9

MFS 401k Settlement Administrator
32 %R[ 
&KDQKDVVHQ 01 
